DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt US 20150037616.

Regarding claim 1, Wyatt teaches:
(Fig 5A #22), comprising: 
a plurality of cells forming a cell stack (Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”), 
each cell comprising at least one anode and at least one cathode (Par 0152 “an anode of the stack of battery cells 116, the first positive terminal 26 may couple with a cathode of the stack of battery cells 116,”), 
wherein metal ions are stripped from the anode during discharge and re-plated on the anode during charge (lithium ion battery strips ion during discharge and re-plates ions during charge (i.e. this is what a lithium battery does. Par 0130 “charging and discharging of the battery cells of the battery module 22” Par 0141 “the battery module 22 may include a lithium ion battery module”) ; and 
a containment structure at least partially surrounding the cell stack (Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”), 
wherein said containment structure imparts a substantially uniform surface pressure at certain value to said cell stack (Par 0198 “may help distribute this pressure by spreading the pressure across a large surface area on the cell casing 358”).  

  Regarding claim 6, Wyatt teaches:
wherein said containment structure comprises a housing into which the cell stack is placed, wherein the housing has openings at two ends. (Fig 6 #94 at two ends; Par 0133 “the vent features 94”)

Regarding claim 14, Wyatt teaches:
(Par 0120 “The battery system 20 may generally include one or more battery modules 22, each having a plurality of battery cells (e.g., lithium ion electrochemical cells)”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910.

Regarding claim 2, Wyatt teaches:
Wyatt does not explicitly teach:
wherein the substantially uniform surface pressure is at least about 50 psi.  
la O’ teaches:
wherein the substantially uniform surface pressure is at least about 50 psi. (Par 0050 “the sealed container may be configured to maintain an inside pressure of at least 75 psi”)
Wyatt to include pressure is at least about 50 psi taught by la O’ for the purpose of functioning at a normal temperature. (Refer to Par 0050)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 as applied to claim 2 above, and further in view of Hallac US 20140186723.

Regarding claim 3, Wyatt does not explicitly teach:
wherein said cells maintain a discharge capacity of greater than 2.5 Ah over at least 100 charge/discharge cycles.   
Hallac teaches:
wherein said cells maintain a discharge capacity of greater than 2.5 Ah over at least 100 charge/discharge cycles.   (100 cycles greater than 2.5. Fig 10 #140; Par 0042 “FIG. 10 is another graph 140 illustrating cycle life performance (i.e., discharge capacity versus cycle number) for embodiments of 3 Ah battery cells 70 operating at high-temperature (e.g., 60.degree. C.). Each curve of the graph 140 represents an embodiment of the battery cell 70 having an embodiment of the electrolyte solution 82”)

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a discharge capacity of greater than 2.5 Ah taught by Hallac for the purpose of improving performance. (Refer to Par 0006)

le over Wyatt US 20150037616 in view of la O’ US 20120328910 and Hallac US 20140186723 as applied to claim 3 above, and further in view of Holman US 20060240290.

Regarding claim 4, Wyatt does not explicitly teach:
at least four cells with a core pack energy density of at least about 590Wh/L at 30%SoC.  
Holman teaches:
at least four cells with a core pack energy density of at least about 590Wh/L at 30%SoC.   (Par 0066 “FIG. 6 shows the capacity of the cell of FIG. 5 vs. charge/discharge cycle number. This cell had a capacity of 1.5 Ah (with volumetric energy densities of 726 Wh/l for the stack and 550 Wh/l for the full cell) and &gt;70% capacity retention (i.e. &gt;1 Ah) after 300 cycles.”)

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include at least about 590Wh/L at 30%SoC taught by Holman for the purpose of improving specific energies. (Refer to Par 0009)

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 as applied to claim 2 above, and further in view of Holman US 20060240290.

Regarding claim 5, Wyatt does not explicitly teach:

Holman teaches:
wherein said anode comprises lithium metal. (Par 0004 “Lithium-ion battery or lithium ion cell refers to a rechargeable battery having an anode capable of storing a substantial amount of lithium at a lithium chemical potential above that of lithium metal.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include wherein said anode comprises lithium metal taught by Holman for the purpose of improving specific energies. (Refer to Par 0009)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of Hung US 20150194697.

  Regarding claim 7, Wyatt does not explicitly teach:
at least one compliant pad, wherein the at least one compliant pad is disposed between two cells, and 
the thickness of the at least one compliant pad is determined by the expansion extent of the cell and is optimized between the variables of allowed battery pack volume and durometer rating of the compliant pad.  
Hung teaches:
at least one compliant pad, wherein the at least one compliant pad is disposed between two cells, (Par 0006 “a compliant layer between cells to accommodate expansion during use”) the thickness of the at least one compliant pad is determined by the expansion extent of the  (Par 0031 “accommodate fluctuations in battery cell thickness during operation. For example, each thin-film battery may be isolated in an individual tray having sidewalls at least as tall as the battery thickness in its expanded state. A cushion layer may also be incorporated to protect the battery from applied pressures; the cushion layer may be made of a compliant polymeric material such as silicone or even a gas, or a combination of a polymer and a gas cushioning layer.”) and is optimized between the variables of allowed battery pack volume and durometer rating of the compliant pad.(Par 0045 “To create a battery stack that is both mechanically sound and volume-efficient, SSRBs may be encapsulated in epoxy or other suitable high-durometer material in a manner similar to how IC multi-chip modules are built.”  and Par 0013 “the compliant pad may comprise, consist of, or consist essentially of silicone, low-durometer epoxy, and/or a gas layer. The trays may comprise, consist of, or consist essentially of polyester, polyethylene, or polypropylene.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include at least one compliant pad taught by Hung for the purpose of achieving volume efficiency. (Refer to Par 0006)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of Hung US 20150194697 as applied to claim 7 and further in view of Leach US 6399278.

Regarding claim 8, Wyatt does not explicitly teach:
wherein said compliant pad comprises polyurethane sheet material 
Hung teaches:
 
(Par 0013 “the compliant pad may comprise, consist of, or consist essentially of silicone, low-durometer epoxy, and/or a gas layer. The trays may comprise, consist of, or consist essentially of polyester, polyethylene, or polypropylene.”)It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a compliant pad comprising polyurethane taught by Hung for the purpose of achieving volume efficiency. (Refer to Par 0006)
Wyatt does not explicitly teach:
a Shore durometer of between about 40-90 and a Bashore resilience of between about 22-40%.  
Leach teaches:
a Shore durometer of between about 40-90 (Col 13 lines 20-25 “plate according to the present invention will preferably have a Shore A hardness of 20 to 65”) and a Bashore resilience of between about 22-40%  (Col 19 lines 38-41 “the plate prepared from the photosensitive resin composition had a Shore A hardness of 25, a Bayshore resilience of 38%”).   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a Shore durometer and a Bashore resilience taught by Leach for the purpose of creating flexibility in design. (Refer to Col 2 lines 5-25)

9 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 as applied to claim 2 above, and further in view of Lundstrom US 20150104683.

  Regarding claim 9, Wyatt does not explicitly teach:
a cooling pad disposed between two cells.   
Lundstrom teaches:
a cooling pad disposed between two cells.   
(Par 0015 “a plurality of cooling plates arranged as layers between battery cells”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a cooling pad disposed between two cells taught by Lundstrom for the purpose of creating durability. (Refer to Par 0002)

Claims 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 as applied to claim 2 above, and further in view of Krammer US 20120263984.

  Regarding claim 10, Wyatt does not explicitly teach:
wherein said containment structure comprises: a mounting unit defining a variable space to accommodate the cell stack; and 

Krammer teaches:
wherein said containment structure comprises: a mounting unit defining a variable space to accommodate the cell stack (Par 0019 “a housing for all the cells”); and 
at least one elastic member surrounding the mounting unit (Par 0026 “a flexible housing is arranged, prestressed elastic elements”) to impart said surface pressure to the mounting unit (Par 0028 “a substantially constant pressure can be achieved”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a variable space taught by Krammer for the purpose of improving rechargeable battery or cooling/heating element for a rechargeable battery,. (Refer to Par 0004)

  Regarding claim 11, Wyatt teaches:
first and second endplates opposite to each other (Fig 6 #92), 
each endplate comprising at least a pair of sliding collars provided on each side, respectively (Par 0133 “the illustrated screw holes in the end plates 92”); 
guide rods inserted into the sliding collars to limit motion of the cell stack due to expansion and contraction during charge and discharge cycles to a single degree of freedom substantially perpendicular to the cell faces wherein said guide rods are configured to be slidingly received in the sliding collar at each end (Fig 6 and 7 #92, 140 Par 0133 “using a plurality of screws (not illustrated) and the illustrated screw holes in the end plates 92 to seal the end assemblies to the remainder of the battery module 22” and Par 0139 “FIG. 7 also includes four compression bolts 140. Each illustrated compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another”).  

Regarding claim 12, Wyatt teaches:
four said guide rods and eight said sliding collars, wherein each sliding collar is disposed on the end plates approximately adjacent a corner of the end plate and wherein said guide rods and sliding collars cooperate to permit expansion and contraction of the cell stack in a direction substantially perpendicular to the cell faces while limiting twist, skew or bending of the cell stack to maintain the substantially uniform minimum pressure across the cell faces.  (Fig 6 and 7 #92, 140 Par 0133 “using a plurality of screws (not illustrated) and the illustrated screw holes in the end plates 92 to seal the end assemblies to the remainder of the battery module 22” and Par 0139 “FIG. 7 also includes four compression bolts 140. Each illustrated compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another”)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 and Krammer US 20120263984 as applied to claim 12 above, and further in view of IRVIN US 20170023328.
 
 Regarding claim 13, Wyatt does not explicitly teach:
wherein said at least one elastic member has a spring constant of at least approximately 5.43 lb/in.  
IRVIN teaches:
wherein said at least one elastic member has a spring constant of at least approximately 5.43 lb/in.   (Par 0115 “any material that can be elastically deformed and stores energy and upon restoration of its original form it discharges the stored energy. Helical springs 350 preferred spring constant “k” is 5 lb/in, and may range from 0.1 lb/in to 100 ld/in.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include a spring constant taught by IRVIN for the purpose of recovering its original physical dimensions.. (Refer to Par 0015)

Claims 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910.
  
Regarding claim 15, Wyatt teaches:
A battery core pack (Fig 5A #22), comprising: 
(Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”), 
each cell comprising at least one anode and at least one cathode (Par 0152 “an anode of the stack of battery cells 116, the first positive terminal 26 may couple with a cathode of the stack of battery cells 116,”), 
wherein metal ions are stripped from the anode during discharge and re-plated on the anode during charge (lithium ion battery strips ion during discharge and re-plates ions during charge (i.e. this is what a lithium battery does. Par 0130 “charging and discharging of the battery cells of the battery module 22” Par 0141 “the battery module 22 may include a lithium ion battery module”) ; 
a housing containing the cell stack (Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”)
with a pre-loaded surface pressure (Par 0198 “may help distribute this pressure by spreading the pressure across a large surface area on the cell casing 358”), 
wherein said housing has sufficient stiffness to maintain said surface pressure through plural charge and discharge cycles of said cell stack (Par 0194 “The cell casings 358 may generally maintain their shape under pressure, which may buttress the structural integrity of the entire battery module 22 and/or facilitate distribution of pressure throughout the battery module 22 (including pressures associated with operation of the battery cells 116)”); and 
at least two compliant pads (Fig 7 #’s 115), 
wherein each compliant pad is disposed between the cells (Fig 7 #’s 115 between #116), 
(Par 0161 “the thermal gap pads 108, 115, and 122 may be a foam-like material that ensures good contact between components by expanding and contracting to account for manufacturing variability and/or surface deformities of the components of the battery module 22 (e.g., a slightly thicker or thinner battery cell 116). For example, the thermal gap pads 115 and 122 may serve as spring elements that enable a uniform pressure to be provided to each battery cell 116 of the power assembly 84 of the battery module 22”).  
Wyatt does not explicitly teach:
surface pressure of at least about 50 psi.
la O’ teaches:
surface pressure of at least about 50 psi. (Par 0050 “the sealed container may be configured to maintain an inside pressure of at least 75 psi”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include pressure is at least about 50 psi taught by la O’ for the purpose of functioning at a normal temperature. (Refer to Par 0050)

  Regarding claim 16, Wyatt teaches:
wherein said cell stack comprises four cells.   (Fig 40 #116)

Regarding claim 17, Wyatt teaches:
(Par 0194 “The one or more thermal transfer features 366 may be configured to facilitate transfer of heat out of the cell casing 358 and away from the corresponding battery cell 116 disposed within the cell casing 358”) formed of a high conductivity material (Par 0194 “a highly conductive material, such as a metal, may be imbedded into one or more of the thermal transfer features 366”) disposed between cells of said cell stack (between cells as they are stacked. Par 0194 “A plurality of cell casings 358, such as that shown in FIG. 21, may be arranged in a stacked orientation within the battery module 22.” ……. “thermal transfer features 366 on one side of the cell casing 358.”).  

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910 and further in view of Holman US 20060240290.

  Regarding claim 18, Wyatt does not explicitly teach:
wherein said anode comprises lithium metal.
Holman teaches:
wherein said anode comprises lithium metal. (Par 0004 “Lithium-ion battery or lithium ion cell refers to a rechargeable battery having an anode capable of storing a substantial amount of lithium at a lithium chemical potential above that of lithium metal.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include wherein said anode comprises lithium metal taught by Holman for the purpose of improving specific energies. (Refer to Par 0009)

Claim 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Wyatt US 20150037616 in view of la O’ US 20120328910.

Regarding claim 19, Wyatt teaches:
A method of controlling dendrite growth on the anode of a metal or metal-ion battery cell (controlling charging of a lithium battery with monitoring state of charge is controlling dentrite growth by not over charging battery with anode and cathode.  Par 0125 “the battery control module (BCM) of the battery module 22 (discussed in detail below). For example, the VCM 36 may receive input from the battery module 22 regarding various parameters, such as state of charge and temperature, and the VCM 36 may use these inputs to determine when to charge and/or discharge the battery module 22,” and Par 0152 “the battery module 22 may include a lithium ion battery” ….. “an anode of the stack of battery cells 116, the first positive terminal 26 may couple with a cathode of the stack of battery cells 116”), 
wherein said cell comprises at least one planar anode and at least one planar cathode (Par 0152 “an anode of the stack of battery cells 116, the first positive terminal 26 may couple with a cathode of the stack of battery cells 116”) and wherein material is stripped from the anode during cell discharge and re-plated on the anode during cell charge (lithium ion battery strips ion during discharge and re-plates ions during charge (i.e. this is what a lithium battery does. Par 0130 “charging and discharging of the battery cells of the battery module 22” Par 0141 “the battery module 22 may include a lithium ion battery module”), 
the method comprising: 
(Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”); 
positioning the cell stack within a containment structure , the containment structure at least partially surrounding the cell stack (Par 0152 “a plurality of lithium ion battery cells 116 arranged in a stack within the housing 39”); and 
applying and maintaining a substantially uniform minimum surface pressure across the cells of the cell stack with the containment structure (Par 0194 “The cell casings 358 may generally maintain their shape under pressure, which may buttress the structural integrity of the entire battery module 22 and/or facilitate distribution of pressure throughout the battery module 22 (including pressures associated with operation of the battery cells 116)”).  
Wyatt does not explicitly teach:
surface pressure of at least about 50 psi.
la O’ teaches:
surface pressure of at least about 50 psi. (Par 0050 “the sealed container may be configured to maintain an inside pressure of at least 75 psi”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyatt to include pressure is at least about 50 psi taught by la O’ for the purpose of functioning at a normal temperature. (Refer to Par 0050)

  Regarding claim 20, Wyatt teaches:
(Fig 7 #’s 115 between #116); 
pre-loading the cell stack with said substantially uniform minimum surface pressure; and 
placing the cell stack within the containment structure while maintaining said substantially uniform minimum surface pressure (Par 0161 “the thermal gap pads 108, 115, and 122 may be a foam-like material that ensures good contact between components by expanding and contracting to account for manufacturing variability and/or surface deformities of the components of the battery module 22 (e.g., a slightly thicker or thinner battery cell 116). For example, the thermal gap pads 115 and 122 may serve as spring elements that enable a uniform pressure to be provided to each battery cell 116 of the power assembly 84 of the battery module 22”), 
wherein the containment structure comprises a rigid housing configured and dimensioned with sufficient stiffness to maintain said substantially uniform minimum surface pressure through plural charge and discharge cycles of said cell stack (Fig 5A #39 Par 0194 “The cell casings 358 may generally maintain their shape under pressure, which may buttress the structural integrity of the entire battery module 22 and/or facilitate distribution of pressure throughout the battery module 22 (including pressures associated with operation of the battery cells 116)”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Titterington US 6464846, Yoshida US 20090147441, Kobayashi US 20090325034, HINOKI US 20100248026.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859